DETAILED ACTION
	This Office action is in response to the election filed 18 October 2021.  Claims 1-20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-15, in the reply filed on 18 October 2021 is acknowledged.
Claims 1-15 are allowable. The restriction requirement between Species I-III, as set forth in the Office action mailed on 15 October 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 15 October 2021 is partially withdrawn.  Claim 20, directed to Species III, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 16-19, directed to Species II, are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

This application is in condition for allowance except for the presence of claims 16-19 directed to species non-elected without traverse.  Accordingly, claims 16-19 have been cancelled.

Allowable Subject Matter
Claims 1-15 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 20 recite, inter alia, a first molding member including a first material and covering at least a portion of a top surface of the lower semiconductor chip and at least portions of edge surfaces of the lower semiconductor chip, wherein the first molding member includes a protrusion that extends upward from the opening to cover at least portions of a top surface of the interposer proximate to the opening; and 
a second molding member including a second material, at least partially surrounding the first molding member, and covering side surfaces of the first molding member and the connection terminals, wherein the first material has thermal conductivity greater than thermal conductivity of the second material.  These limitations, in combination with the remaining limitations of the independent claim, are not anticipated or rendered obvious by the prior art.  Claims 2-15 depend from independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 8,941,225 B2 to Choi et al., US 2014/0339708 A1 to Jang et al., US 2021/0183757 A1 to Kim et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CANDICE Y. CHAN
Examiner
Art Unit 2813
26 January 2022



/LAURA M MENZ/Primary Examiner, Art Unit 2813